        Case 2:08-cr-00654-GEKP Document 294 Filed 02/17/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

              v.

RONALD HILLS                                              No. 08-654


                                          ORDER

       AND NOW, this 16th day of February, 2021, upon consideration of Mr. Hills's Motion for

Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (Doc. No. 283), the Government's

Response in Opposition (Doc. No. 285), and Mr. Hills's Reply in Support of his Motion (Doc. No.

292), it is ORDERED that the Motion (Doc. No. 283) is DENIED for the reasons set forth in the

accompanying Memorandum.




                                               1
